IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-11068
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

DENISE LYNN BAXTER,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CR-37-2-Y
                         --------------------
                            April 15, 2002

Before JONES, SMITH, and EMILIO GARZA, Circuit Judges.

PER CURIAM:*

           Denise Lynn Baxter, having entered a conditional guilty

plea to possession of methamphetamine with intent to distribute,

appeals the district court’s denial of her motions to suppress (1)

the evidence seized as a result of a search of her residence and

(2) her written inculpatory statement.            Baxter has submitted a

motion to supplement the record excerpts with a videotape of the

arrest of her husband, Stephen L. Baxter.        The motion to supplement

the record excerpts is GRANTED.




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 01-11068
                                      -2-

       Baxter first argues that the district court erred in its

determination that under the totality of the circumstances her

written consent to search her residence was voluntary.              Baxter has

not shown that the district court clearly erred in its finding that

her consent was given voluntarily.             See United States v. Kelley,

981 F.2d 1464, 1470 (5th Cir. 1993).

             Baxter next argues that her detention was illegal and

that   the   Government    has    a   higher    burden   to   carry   in   such

circumstances than when consent is given following a permissible

detention.     Because this argument was not raised in the district

court, our review is for plain error.           See United States v. Olano,

507 U.S. 725, 733-34 (1993).          Baxter has failed to show that the

district court committed any error, plain or otherwise.

             Finally,   Baxter   argues   that     her   written   inculpatory

statement was involuntarily given and should have been suppressed

as fruit of the poisonous tree of her illegal detention and

involuntary consent to search her home.           Baxter has not shown that

the district court erred in its determination that her written

statement was made as a result of her “free and rational choice.”

See United States v. Rico, 51 F.3d 495, 507 (5th Cir. 1995).

             Accordingly, the judgment of the district court is hereby

AFFIRMED.